FILED
                             NOT FOR PUBLICATION                              JAN 10 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACKSON BRYANT BAUGUS,                            No. 10-35983

               Plaintiff - Appellant,             D.C. No. 1:10-cv-00061-RFC

  v.
                                                  MEMORANDUM *
BILLINGS POLICE DEPARTMENT; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Federal prisoner Jackson Byrant Baugus appeals pro se from the district

court’s judgment dismissing his action alleging that defendants violated his due

process rights as a result of his car being seized and retained in police custody for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
over seven years. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for failure to state a claim under 28 U.S.C.

§§ 1915A or 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

      The district court properly dismissed Baugus’s action as time-barred. See

Mont. Code Ann. § 27-2-204(1) (three-year statute of limitations for personal

injury claims); Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004) (“For actions

under 42 U.S.C. § 1983, courts apply the forum state’s statute of limitations for

personal injury actions[.]”); see also Wallace v. Kato, 549 U.S. 384, 391 (2007)

(“The cause of action accrues even though the full extent of the injury is not then

known or predictable.” (citation and internal quotation marks omitted)).

      Baugus’s remaining contentions, including that the district court improperly

denied his motion to proceed in forma pauperis, are unpersuasive.

      AFFIRMED.




                                           2                                       10-35983